Title: Craven Peyton to Thomas Jefferson, 7 February 1817
From: Peyton, Craven
To: Jefferson, Thomas


          
            Dear Sir
            Monteagle Feby 8th 7th 17.
          
          I am compelled to be in Charlotesville early tomorrow, And will most certainly call, And give You the Drafts time enough, to send it by this weeks Mail, if I supposed it coud possibly make the smallest difference with You I woud with pleasure send it by the boy
          
            with Sincere esteem
            C. Peyton
          
        